FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MELVIN WILFREDO ALVARADO                          No. 08-72096
PONCE,
                                                  Agency No. A037-764-037
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Melvin Wilfredo Alvarado Ponce, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Khan v. Holder, 584 F.3d

773, 776 (9th Cir. 2009), and we grant the petition for review and remand.

      Because Alvarado Ponce was charged as inadmissible under 8 U.S.C.

§ 1182(a)(2)(A)(i)(I) upon his return to the United States, the agency erred in

finding that he was ineligible for former section 212(c) relief. See 8 U.S.C.

§ 1182(c) (repealed 1996); Abebe v. Mukasey, 554 F.3d 1203, 1205 (9th Cir. 2009)

(en banc) (per curiam) (“Under its plain language, section 212(c) gives the

Attorney General discretion to grant lawful permanent residents relief only from

inadmissibility - not deportation.”) (emphasis in original). We remand to the

agency to allow Alvarado Ponce to apply for former section 212(c) relief.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                       08-72096